103 Ga. App. 726 (1961)
120 S.E.2d 312
MOORMAN
v.
WILLIAMS et al.
38779.
Court of Appeals of Georgia.
Decided May 4, 1961.
Rehearing Denied May 18, 1961.
H. T. Hicks, Beverly B. Hayes, for plaintiff in error.
Sharpe & Sharpe, T. Malone Sharpe, T. Ross Sharpe, J. Emory Rowland, contra.
*733 FELTON, Chief Judge.
1. Assuming for the sake of argument that the driver of the truck was negligent in attempting to cross the public road under the circumstances, which fact we expressly do not decide, the uncontradicted evidence in the case shows that the deceased could, in the exercise of ordinary care, have seen the truck entering into and crossing the public road when the automobile driven by the deceased was approximately 150 yards away, and that he could, by the exercise of ordinary care, have avoided the consequences of the defendant's negligence, if any. Code § 105-603; Central of Ga. Ry. Co. v. Roberts, 213 Ga. 135 (97 S.E.2d 149), and cit.
2. The plaintiff mother in this case is barred by the negligence of her son, damages for the tortious death of whom she seeks to recover. Porter v. Southern Ry. Co., 73 Ga. App. 718 (37 S.E.2d 831); Lowe v. Payne, 156 Ga. 312 (118 S.E. 924).
The court correctly awarded a nonsuit.
Judgment affirmed. Nichols and Bell, JJ., concur.